 Case 1:19-cv-01262-RGA Document 11 Filed 08/29/19 Page 1 of 1 PageID #: 60



                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

DISH NETWORK, L.L.C.,

                    Plaintiff,

             V.                                    Civil Action No. 19-1262-RGA

SERVERLOGY CORPORATION, et al. ,

                    Defendants.


                    ORDER SETTING RULE 16(b) CONFERENCE

      1.     A scheduling conference pursuant to Fed. R. Civ. P. 16(b) will be held on
             Monday, September 16, 2019, at 10:00 a.m., in the Chambers of the Honorable
             Richard G. Andrews, Room 6325 of the Boggs Federal Building, 844 King Street,
             Wilmington, Delaware. Plaintiffs local counsel shall coordinate a dial in number
             for any out of town counsel wishing to participate but not physically being able to
             do so.

      2.     Parties shall confer about scheduling and discovery limitations, and attempt to
             reach agreement. The parties shall use as a basis for discussion the Court' s "Rule
             16 Scheduling Order - patent," available on the Court' s website. No later than 48
             hours before the scheduling conference, the parties shall file a proposed
             scheduling order using the "Rule 16 Scheduling Order - patent."

      3.     The parties shall direct any requests or questions regarding the scheduling or
             management of this case to the Court' s Case Manager at (302) 573-6137.




August 29, 2019
Date
